People v Moore (2014 NY Slip Op 05020)
People v Moore
2014 NY Slip Op 05020
Decided on July 3, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 3, 2014Gonzalez, P.J., Acosta, DeGrasse, Freedman, Richter, JJ.


5460/09 -2596/10 12948B 4871/11 12948A 12948

[*1] The People of the State of New York, Respondent,
vJames . Moore, Defendant-Appellant.
Robert S. Dean, Center for Appellate Litigation, New York (Claudia Flores of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jared Wolkowitz of counsel), for respondent.
Judgments, Supreme Court, New York County (Charles H. Solomon, J.), rendered November 7 and December 20, 2011, convicting defendant, upon his pleas of guilty, of identity theft in the first degree (two counts), identity theft in the second degree, and grand larceny in the fourth degree (two counts), and sentencing him to an aggregate term of 7 to 14 years, unanimously modified, as a matter of discretion in the interest of justice,
to the extent of reducing the sentences for the first-degree identity theft convictions to terms of 2 to 4 years, resulting in a new aggregate term of 4 to 8 years, and otherwise affirmed.
We find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 3, 2014
DEPUTY CLERK